DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16-24, 26  have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examiner respectfully submits that the combination of Hosoda, Jentoft, and Paulos teaches testing a drive motor comprising hall effect sensor or six degree of measurement force and torque sensor determine the sensitivity of pitch oscillations and the corresponding body moments to high frequency component of the applied torque, which leads to successful modelling of the solid body dynamics and the aerodynamic forcing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, 16-24, 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “the local aerodynamic flow-field at the rotor” lacks antecedent basis. Furthermore, it’s unclear how “the local aerodynamic flow-field at the rotor” is related to the load cell measurements, which “measures normal and shear forces”, because the 
Regarding claim 20, the limitations of “the aggregate thrust” and “the aggregate velocity” lack antecedent basis. According to the claim, the system measures the thrust and the velocity of the UAV, the aggregate thrust and the aggregate velocity seem to be a sum of the measured thrust and the measured velocity, respectively. Furthermore, the specification only states “an array of sensors in mounted to each rotor of a micro quadrotor, to provide an aggregate estimate of aircraft thrust and velocity” (see paragraph section [0041] of the publication). So it’s still not clear how one of ordinary skill in the art would have arrived at the thrust and velocity measurements based on the way the claim is worded. Also, the claimed method needs to describe the steps to arrive at the thrust and velocity determination or measurement. However, the claim only recites that “a processor receives readings from each compact load cell and calculates the aggregate thrust and the aggregate velocity of the UAV” without explaining how the thrust and velocity values are determined based on “readings from each compact load cell”. Further clarification is respectfully requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-24 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Regarding claim 20, the claim fails to further limit the structure of the compact load cell of claim 1. In fact, the claim recites “a system that measures thrust and velocity of an object” but does not describe the details of the compact load cell. Reciting an array of the compact load cell does not further define the structure of the compact load cell itself. 
Regarding claim 26, the claim fails to further limit the details of the system as the claim is drawn to a method. The method claim does not further define or describe the system defined in claim 20. 
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft .
Regarding claim 1, Hosoda teaches a compact load cell that simultaneously measures normal and shear forces (i.e., the invention provides tactile sensing means capable of detecting the complex sense of pressure sense (e.g., normal forces), viscosity sense, and slip sense (e.g. shear forces)) (see Column 1, lines 30-45) in a load plane (i.e., plane of the touch device 5) (see Fig. 17) offset from a sensor plane (i.e., plane of the base 2) (see Fig. 17) by a distance h (see Fig. 2 and 17), the compact load cell comprising: at least three force sensing elements (i.e., pressure sensing devices 39, 40, and 41) (see Fig. 17) arranged in the sensor plane (i.e., base 2 ) (see Fig. 17) about a point (i.e., center of the base 2) (see Fig. 17) and spaced a distance d from the point (i.e., the center of base 2 is located centrally of the pressure sensing devices 39, 40, and 41) (see Fig. 17), each force sensing element comprising a pressure sensor (i.e., pressure sensing devices 39, 40, and 41, including piezo pressure sensing devices or pressure sensing semiconductor devices) (see Column 2, lines 44-57; and Column 6, lines 43-57); a load plate (i.e., touch device 5) (see Fig. 17); a load beam (i.e., convex part 5A) (see Fig. 17) connected at one end to the load plate above the point of the sensor plane (i.e., convex part 5A is connected to the center of the touch device 5) (see Fig. 17) and extending to the load plane (i.e., the convex part 5A extends to the surface of the touch device 5) (see Fig. 17); wherein forces acting in the load plane are transmitted to the sensor plane by the load beam and load plate (i.e., when a force in the vertical direction acts on the convex part 5A of the touch device 5 in the vertical direction, a uniform pressure is applied to the pressure sensing devices 39, 40, and 41) (see Column 6, line 42, to Column 7, line 4); but does not explicitly teach a pressure sensor encased in a force transmission medium, wherein the force transmission medium is selected according to a desired degree of damping, and that the load beam is a motor driving a rotor of a UAV and measurements obtained from the compact load cell are used to calculate the local aerodynamic flow-field at the rotor. 

Regarding the driving motor, Hosoda as modified by Jentoft as disclosed above does not directly or explicitly teach that the load beam is a motor driving a rotor of a UAV and measurements obtained from the compact load cell are used to calculate the local aerodynamic flow-field at the rotor. However, Paulos teaches a rotor control mechanism for micro air vehicles and that the load beam is a motor driving a rotor (i.e., air vehicle components includes motor shaft 137, motor 139, and magnet 140, which may be used as a rotation sensor. The motor housing may be mounted to a small load cell and supported out of ground effect on an aluminum pylon) (see Fig. 4 and 5) of a UAV (i.e., unmanned aerial vehicles in military roles might benefit from simplified field maintenance or durability due to a reduction in moving parts) (see Column 10, line 8, to Column 13, line 60) and measurements obtained from the compact load cell are used to calculate the local aerodynamic flow-field at the rotor (i.e., a full model of the system usually incorporate linkage kinematics, solid body dynamics, and the aerodynamic 
Furthermore, the claim recites the application of the load cell to a rotor of a UAV, which application illustrates the intended use of the device in the UAV. Such recited purpose or intended use of the compact load cell does not result in a structural different or a manipulative difference between the prior art and the claimed invention. Thus, since the prior art structure, as the modified combination of Hosoda, Jentoft, and Kumar, is capable of performing the intended use, then it meets the claim. MPEP 2144.07
Regarding claim 2, Hosoda teaches that the force sensing elements are arranged uniformly around the point (see Fig. 17). 
Regarding claim 6, Hosoda teaches that the sensor plane comprises a single-die MEMS force-torque sensor (i.e., some tactile sensors can be used to determine the location and magnitude of a force applied to a surface, or to estimate the force and torque applied to a rigid body in contact with several tactile sensors (such as force and torque exerted on the ground by the sole of a foot) (see Column 1, lines 46-61). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the tactile sensors can be used to measure several force components in order to determine the torque applied to a component or structure. 
Regarding claim 7, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the force transmission medium is polyurethane rubber. However, Jentoft teaches that the force transmission medium is polyurethane rubber (i.e., the force transmission medium includes an elastomer, such as foam rubber) (see Column 10 , lines 60-62). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encapsulated the pressure sensor in a force transmission medium in order to provide uniform force transmission, sufficient temperature resistance, and minimal viscoelasticity to reduce hysteresis in sensor readings.
Regarding claims 9 and 10, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the load plate is bonded to the force transmission medium (claim 9), wherein the bonding is by gluing (claim 10). 
Regarding the load plate, Jentoft teaches that that the load plate is bonded to the force transmission medium (i.e., a sheet or a plate is affixed to the portion of the post 28 that projects through opening 3) (see Fig. 7B) (claim 9), wherein the bonding is by gluing (i.e., contact surface 9 can be expanded by affixing a sheet or a plate having a larger surface area to the portion of the post 28 that projects through opening 3) (see Fig. 7B) (claim 10). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached a load plate to the force transmission medium in order to provide more uniform force distribution by increasing the force application area.
Regarding claim 11, Hosoda teaches that the load beam is a rod that is fixed to the centre of the load plate (i.e., convex part 5A is at the central part of the touch device 5) (see Fig. 17); but does not explicitly teach a flexible rod. However, Jentoft teaches a flexible rod (i.e., post 28/38 is formed from a broad range of elastic materials including soft rubbers) (see Column 6, lines 22-36). In view of the teaching of Jentoft, it would have been obvious to one having 
Regarding claim 14, Hosoda teaches that the load beam is fixed to the whole load plate, or a substantial part of the load plate (i.e., convex part 5A is formed as part of the touch device 5) (see Fig. 2). 
Regarding claim 17, Hosoda teaches that the compact load cell is fixed to a reference plane (i.e., foundation 1) (see Fig. 17). 
Regarding claim 18, Hosoda teaches that the reference plane is a moving plane (i.e., sensing means for detecting the finger senses of manipulators) (see Column 1, lines 9-29). 
Regarding claim 19, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the reference plane is an airframe of a UAV. However, Paulos teaches a rotor control mechanism for micro air vehicles (i.e., unmanned aerial vehicles in military roles might benefit from simplified field maintenance or durability due to a reduction in moving parts) (see Column 10, line 8, to Column 13, line 60). In view of the teaching of Paulos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the load cell to a UAV in order to test and compare the performance of the different sensors to each other. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos) and Rey et al. (U.S. Pat. No. 7,716,975) (hereafter Rey)
Regarding claim 3, Hosoda as modified by Jentoft as disclosed above does not directly or explicitly teach that the force sensing elements are arranged non-uniformly with each sensing element a different distance d from the point. 
. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos) and Willner (U.S. Pat. No. 8,156,816) (hereafter Willner)
Regarding claims 4 and 5, Hosoda teaches that the sensor plane comprises a circuit (i.e., processor 6) (see Fig. 17) and the force sensing elements are bonded and electrically connected to the circuit (i.e., the pressure sensing devices are connected to a processor arranged on the base 2 and supply the processor 6 with signals proportional to the pressure applied thereto) (see Column 2, lines 44 to 57) (claim 4); wherein the circuit suitably includes signal processing electronics (i.e., processor 6 comprises pre-processors 8, 9, a pressure detector 10, a differential pressure detector 11; and a signal separator 12) (see Column 2, line 66, to Column 3, line 15) (claim 5); but does not explicitly teach a printed circuit board. 
Regarding the printed circuit board, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach a printed circuit board. However, Willner teaches a printed circuit board (i.e., printed circuit board 122) (see Fig. 3) and the force sensing elements are bonded and electrically connected to the printed circuit board (i.e., the silicon strain gauges 182 are wired in a Wheatstone bridge arrangement that is coupled to internal electronics on the electronics board 122 to provide an offset, conditioned, temperature . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos) and Elwell et al. (Pub. No. US 2008/0030482) (hereafter Elwell)
Regarding claim 8, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the load plate is made from polymethylmethacrylate. However, Elwell teaches that the load plate is made from polymethylmethacrylate (i.e., contacting element 14 can be made of aluminum having an aperture formed therein configured to receive and support a transparent component, such as glass or an acrylic component, with both of the aluminum and glass or acrylic making up the contacting element and providing a contacting surface) (see paragraph section [0067]). In view of the teaching of Elwell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used polymethylmethacrylate material in order to provide a viewing window to observe the sensor during operation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos) and Vaganov et al (U.S. Pat. No. 9,034,666) (hereafter Vaganov)
Regarding claim 12, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the fixing is by gluing. However, Vaganov teaches that .
Claims 13, 15-16, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Pat. No. 4,709,342) (hereafter Hosoda) in view of Jentoft et al. (U.S. Pat. No. 9,625,333) (hereafter Jentoft) and in further view of Paulos (U.S. Pat. No. 9,914,535) (hereafter Paulos) and Kumar et al. (U.S. Pat. No. 9,599,993) (hereafter Kumar)
Regarding claim 13, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that the flexible rod is a carbon fibre rod. However, Kumar teaches the carbon fiber rods (see Column 7, lines 33-42). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a carbon fiber rod as the load beam due to its superior durability and lightweight construction. However, it would have been obvious to one having ordinary skill in the art to have used a carbon fiber rod, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Please note that the applicant has not disclosed any criticality for the claimed limitation of the “carbon rod” (see paragraph section [0038] of the publication)
Regarding claim 16, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach that an axis of the rotor is aligned with the centre of the load plate so that forces acting at the rotor are transmitted to the sensor plane (claim 16). However, Kumar teaches developing a simple physics model to analyze a quadrotor’s ability to produce linear and angular accelerations from a hover state using sensor data from the rotors (see 
Regarding claim 20, Hosoda teaches the system comprising: -3-an array of the compact load cells of attached to the object (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12); and a processor that receives readings from each compact load cell (i.e., processor 6) (see Fig. 11); but does not explicitly teach the UAV and calculating the aggregate thrust and the aggregate velocity of the UAV. 
Regarding the UAV, Hosoda as modified by Jentoft and Paulos teaches a rotor control mechanism for micro air vehicles (i.e., unmanned aerial vehicles in military roles might benefit from simplified field maintenance or durability due to a reduction in moving parts) (see Column 10, line 8, to Column 13, line 60). In view of the teaching of Paulos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the load cell to a UAV in order to test and compare the performance of the different sensors to each other. 
Regarding the processor, Hosoda as modified by Jentoft and Paulos as disclosed above does not directly or explicitly teach calculating thrust and velocity of an object. However, Kumar teaches that the processor calculates thrust and velocity of the object (i.e., thrust and drag from the rotors scale with the cross-sectional area and the square of the blade-tip velocity) (see 
Regarding claim 21, Hosoda teaches two compact load cells (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12). 
Regarding claim 22, Hosoda teaches four sensors each with four compact load cells (i.e., the plurality of tactile sensing means S can be arranged at a high density on a plane to obtain the sense information of two-dimensional distribution) (see Fig. 12), each with four force sensing elements (i.e., sensing means having pressure sensing devices 63, 64, 65, and 66 arranged in the base 2) (see Fig. 24). 
Regarding claim 23, Hosoda as modified by Jentoft, Paulos, and Kumar as disclosed above does not directly or explicitly teach that the object is a quadrotor UAV and there are four compact load cells each offset from the centre of mass of the quadrotor UAV. However, Kumar teaches that the object is a quadrotor UAV (i.e., quadrotor UAV ) (see Fig. 5) and there are four compact load cells each offset from the centre of mass of the quadrotor UAV (i.e., since the forces are measured with respect to the center of mass of the UAV, it’s obvious that the measurements would be taken with respect to the center of mass of the UAV) (see Column 13, line 14, to Column 14, line 55). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the compact load cells to determine the thrust and velocity of a quadrotor UAV in order to ensure the safe operation of the vehicle. Furthermore, the claim recites the application of the load cell in a quadrotor UAV, which application illustrates the intended use of the device in the UAV. Such recited purpose or intended use of the compact load cell does not result in a structural different or a manipulative difference between the prior art and the claimed invention. 
Regarding claim 24, Hosoda teaches that the processor determines from the compact load cell measurements one or more of: pitch; yaw; roll; x-axis motion (i.e., when a force acts on the convex part 5A in the X direction, a non-uniform pressure is applied to the pressure sensing devices 39 and 41, and a difference develops between the signal P1 and the signal P2 Besides, when a force in the Y direction acts on the convex part 5A, a pressure on the pressure sensing device 40 and the average value of pressures on the pressure sensing devices 39 and 41 become unequal, and a difference develops between the signal P2 and the average value of the signals P1 and P3) (see Column 6, line 39, to Column 7, line 4); y-axis motion; and z-axis motion. 
Regarding claim 26, Hosoda as modified by Jentoft, Paulos, and Kumar as disclosed above does not directly or explicitly teach a method of determining thrust and velocity of a quadrotor UAV by: arranging the array of compact load cells between the airframe of the UAV and each rotor of the UAV; determining normal and shear forces at each rotor; calculating thrust and velocity of the UAV from the normal and shear forces. However, Kumar teaches calculating thrust and velocity of a quadrotor UAV (i.e., thrust and drag from the rotors scale with the cross-sectional area and the square of the blade-tip velocity) (see Column 6, lines 43-54). In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an array of compact load cells to determine the thrust and velocity and to add up the computed values to get the aggregate thrust and aggregate velocity of a quadrotor UAV, so as to process and analyze the motion of the UAV. 
Furthermore, the claim recites the application of the array of load cells in a quadrotor UAV, which application illustrates the intended use of the device in the UAV. Such recited purpose or intended use of the array of compact load cells does not result in a structural 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.